DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph B. Ryan (Reg. No. 37,922) on February 16, 2022.
The application has been amended as follows:
In the claims:
(Currently amended) A method for managing an image of a container in a host device, comprising:
receiving a first image of a first container, the first image comprising a first set of image layers for implementing a first set of services of the first container respectively;
loading the first image to deploy the first container at the host device;
based on an attribute of an image layer in the first set of image layers, setting an expiration time for the image layer; and
in response to determining that the expiration time is reached, deleting the image layer from the host device;

wherein the expiration time is determined at least in part as a function of the attribute of the image layer.

(Original) The method according to claim 1, wherein setting an expiration time for the image layer comprises: setting the expiration time based on a level of the image layer, wherein the expiration time is inversely proportional to the level.

(Currently amended) A method for managing an image of a container in a host device, comprising:
receiving a first image of a first container, the first image comprising a first set of image layers for implementing a first set of services of the first container respectively;
loading the first image to deploy the first container at the host device;
based on an attribute of an image layer in the first set of image layers, setting an expiration time for the image layer; and
in response to determining that the expiration time is reached, deleting the image layer from the host device;
wherein setting an expiration time for the image layer comprises: setting the expiration time based on [[the]] a size of the image layer, wherein the expiration time is directly proportional to the size.

(Previously presented) The method according to claim 1, wherein setting an expiration time for the image layer comprises: setting the expiration time based on the parallel providing number of the image layer, wherein the expiration time is directly proportional to the parallel providing number, and the parallel providing number represents how many other host devices in the host cluster access the image layer in parallel at most.

(Previously presented) The method according to claim 1, wherein setting an expiration time for the image layer comprises: setting the expiration time based on the number of copies of the image layer in the host cluster, wherein the expiration time is inversely proportional to the number of the copies.

(Previously presented) The method according to claim 1, wherein setting an expiration time for the image layer comprises: setting the expiration time based on a difference between a current time and a time when the image layer was recently accessed, wherein the expiration time is inversely proportional to the difference, and the time when the image layer was recently accessed comprises at least one of the following:
a time when the host device recently accessed the image layer; and
a time when one or more other host devices in the host cluster recently accessed the image layer.

(Previously presented) The method according to claim 1, further comprising: in response to receiving an instruction to deploy a second container at the host device,
determining a second set of image layers for implementing a second set of services of the second container; and
in response to determining that a specified image layer in the second set of image layers is not in the host device, acquiring the specified image layer from one or more other host devices in the host cluster.

(Previously presented) The method according to claim 7, wherein acquiring the specified image layer from the one or more other host devices comprises:
acquiring a topological structure representing a connection between the host device and a plurality of other host devices in the host cluster; and
based on the topological structure, acquiring the specified image layer from the other host devices.

(Previously presented) The method according to claim 7, further comprising: in response to determining that the specified image layer is not in the host cluster, acquiring the specified image layer from an image server connected to the host cluster.

(Previously presented) The method according to claim 1, further comprising:
in response to receiving a request from one or more other host devices in the host cluster for acquiring the image layer, providing the image layer to the one or more other host devices; and


(Currently amended) An electronic device, comprising:
at least one processor;

a memory coupled to the at least one processor and having instructions stored therein, wherein the instructions, when executed by the at least one processor, cause the electronic device to perform actions for managing an image of a container in a host device, and the actions include:
receiving a first image of a first container, the first image comprising a first set of image layers for implementing a first set of services of the first container respectively;
loading the first image to deploy the first container at the host device;
based on an attribute of an image layer in the first set of image layers, setting an expiration time for the image layer; and
in response to determining that the expiration time is reached, deleting the image layer from the host device;
wherein the attribute of the image layer comprises at least one of 
wherein the expiration time is determined at least in part as a function of the attribute of the image layer.

(Original) The device according to claim 11, wherein setting an expiration time for the image layer comprises: setting the expiration time based on a level of the image layer, wherein the expiration time is inversely proportional to the level.

(Currently amended) An electronic device, comprising:
at least one processor; and
a memory coupled to the at least one processor and having instructions stored therein, wherein the instructions, when executed by the at least one processor, cause the electronic device to perform actions for managing an image of a container in a host device, and the actions include:
receiving a first image of a first container, the first image comprising a first set of image layers for implementing a first set of services of the first container respectively;
loading the first image to deploy the first container at the host device;
based on an attribute of an image layer in the first set of image layers, setting an expiration time for the image layer; and
in response to determining that the expiration time is reached, deleting the image layer from the host device;
wherein setting an expiration time for the image layer comprises: setting the expiration time based on [[the]] a size of the image layer, wherein the expiration time is directly proportional to the size.

(Previously presented) The device according to claim 11, wherein setting an expiration time for the image layer comprises: setting the expiration time based on the parallel providing number of the image layer, wherein the expiration time is directly proportional to the parallel providing number, and the parallel providing number represents how many other host devices in the host cluster access the image layer in parallel at most.

(Previously presented) The device according to claim 11, wherein setting an expiration time for the image layer comprises: setting the expiration time based on the number of copies of the image layer in the host cluster, wherein the expiration time is inversely proportional to the number of the copies.

(Previously presented) The device according to claim 11, wherein setting an expiration time for the image layer comprises: setting the expiration time based on a difference between a current time and a time when the image layer was recently accessed, wherein the expiration time is inversely proportional to the difference, and the time when the image layer was recently accessed comprises at least one of the following:
a time when the host device recently accessed the image layer; and
a time when one or more other host devices in the host cluster recently accessed the image layer.

(Previously presented) The device according to claim 11, wherein the actions further comprise: in response to receiving an instruction to deploy a second container at the host device,
determining a second set of image layers for implementing a second set of services of the second container; and
in response to determining that a specified image layer in the second set of image layers is not in the host device, acquiring the specified image layer from one or more other host devices in the host cluster.

(Previously presented) The device according to claim 17, wherein acquiring the specified image layer from the one or more other host devices comprises:
acquiring a topological structure representing a connection between the host device and a plurality of other host devices in the host cluster; and
based on the topological structure, acquiring the specified image layer from the other host devices.

(Previously presented) The device according to claim 17, wherein the actions further comprise: in response to determining that the specified image layer is not in the host cluster, acquiring the specified image layer from an image server connected to the host cluster.

(Currently amended) A computer program product tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, 
receiving a first image of a first container, the first image comprising a first set of image layers for implementing a first set of services of the first container respectively;
loading the first image to deploy the first container at the host device;
based on an attribute of an image layer in the first set of image layers, setting an expiration time for the image layer; and
in response to determining that the expiration time is reached, deleting the image layer from the host device;
wherein the attribute of the image layer comprises at least one of 
wherein the expiration time is determined at least in part as a function of the attribute of the image layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138